DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry, US Patent 9524659.
Regarding claim 1, Barry teaches a label 100 comprising: a wrap 108 with a first adhesive 302 (figure 2) coupled to a first side of the wrap 108, the wrap 108 configured to be applied to at least a portion of an outside surface of a container 602; and a tab 110 configured to adhere to the container 602 and protrude away from the container 

[AltContent: arrow][AltContent: textbox (Container)][AltContent: arrow][AltContent: textbox (Wrap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner portions of tab 110)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Out portions of tab 110)]
    PNG
    media_image1.png
    299
    509
    media_image1.png
    Greyscale


Regarding claim 2, Barry teaches the indicia comprise at least one of a color, a symbol, a pattern, and text. (See column 3, lines 51-59).
Regarding claim 6, Barry teaches tab 110 form by die cut lines 304 may form various geometries (triangle, circle, trapezoid, irregular, square, rectangle, and combinations thereof) in embodiments depending upon the prescription medication or other product being labeled. (See column 5, lines 19-31).
Regarding claim 7, Barry teaches the indicium is associated with a prescription medication.
Regarding claim 8, Barry teaches the tab 110 comprises: two out portions configured to fold and form a base comprising an adhesive back 302 for adhering to the .
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloninger, US Patent Application Publication 20080276504.
Regarding claim 1, Cloninger teaches a multi-flag label 10 comprising: a wrap 14 with a first adhesive 70 (¶60) coupled to a first side of the wrap 14, the wrap 14 configured to be applied to at least a portion of an outside surface of a container 11; and a tab 15 configured to adhere to the container 11 and protrude away from the container 11; wherein the wrap 14 or the tab 15 comprise indicia (¶54).for identifying the container or the contents of the container.

    PNG
    media_image2.png
    557
    630
    media_image2.png
    Greyscale



Regarding claim 3, Cloninger teaches the wrap 14 is at least one of transparent or semitransparent. (See ¶52).
Regarding claim 7, Cloninger teaches the indicium is associated with a prescription medication. (See ¶52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barry, US Patent 9524659 in view of West et al. (West), US Patent Application Publication 20020162261.
Regarding claim 4, West teaches medication identification system comprising an indicia coding chart (Figure C) comprising at least one description bar (medication name), wherein the at least one description bar (medication name) comprises an indicia corresponding to an indicium of at least one of the wrap and the tab.

    PNG
    media_image3.png
    551
    398
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    682
    530
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label and container taught by Barry with a chart as taught by West to provide a central means to identify all medications associate with an individual patient. 
Regarding claim 5, West teaches a peel off sheet (3, Figure B), the peel off sheet 20 comprising at least one sticker 9-11 comprising indicia indicative of the contents of the container. (¶45).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label and container taught by Barry with a coding system as taught by West to provide a central means to identify and distinguish all medications associate with an individual patient.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631